Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1815
                      Lower Tribunal No. 04-33925D
                          ________________


                        Luckner Lucas Alcimé,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Luckner Lucas Alcimé, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.